Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 99







In the Matter of Stanton Quilt



Lloyd C. Suhr, Assistant State’s Attorney, 		Petitioner and Appellee



v.



Stanton Quilt, 		Respondent and Appellant







No. 20100397







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, ND 58501, for petitioner and appellee.  Submitted on brief.



Gregory I. Runge, 1983 E. Capitol Avenue, Bismarck, ND 58501, for respondent and appellant.  Submitted on brief.

Matter of Quilt

No. 20100397



Per Curiam.

[¶1]	
Stanton Quilt appealed from a district court order involuntarily committing him as a sexually dangerous individual.  On appeal, Quilt argues the State failed to prove, by clear and convincing evidence, he was likely to engage in further acts of sexually predatory conduct and
 
has
 
serious difficulty controlling his behavior.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]
	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner